FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                      April 1, 2015
                                   TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                      Clerk of Court

 LINDA ECKERT BALLARD,

          Plaintiff - Appellant,
                                                         No. 14-2173
 v.                                          (D.C. No. 1:14-CV-00277-MV-RHS)
                                                          (D.N.M.)
 VALENE FERNANDEZ,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and BACHARACH, Circuit Judges. **


      Plaintiff-Appellant Linda Eckert Ballard filed suit in federal court seeking

damages for personal injuries she sustained as the result of an automobile

accident she had with Defendant-Appellee Valene Fernandez. Defendant moved

to dismiss the complaint for lack of subject matter jurisdiction pursuant to Fed. R.

Civ. P. 12(b)(1). Plaintiff sought leave to proceed in forma pauperis, which the


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
district court granted, but then dismissed the case without prejudice for lack of

jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3) and 28 U.S.C. § 1915(e)(2)(B).

Ballard v. Fernandez, No. 1:14-cv-00277-MV-RHS, Memo. Op. & Order at 2, 4

(May 15, 2014) (ECF 19), 1 Rawle at 61–64. The district court subsequently denied

Plaintiff’s motion for reconsideration, noting that amendment would be futile. 1
Rawle at 101–03. On appeal, Plaintiff argues that the district court erred by failing to

consider issues and exhibits supporting federal jurisdiction and by failing to allow

her to file an amended complaint. Exercising jurisdiction under 28 U.S.C. §

1291, we affirm.

      Plaintiff’s complaint asserted that jurisdiction was proper under 28 U.S.C.

§§ 1331 (federal question), 1332 (diversity of citizenship), and 1367

(supplemental). 1 Rawle at 4. After a review of the complaint and the allegations

contained therein, the district court concluded that there was no basis upon which

it could exercise jurisdiction. We agree that jurisdiction was lacking and that

dismissal was proper.

      Plaintiff appears to have abandoned any claims that jurisdiction was proper

under §§ 1332 or 1367. 1 Plaintiff instead contends that federal question


      1
         Plaintiff does not challenge the district court’s ruling that there was no
diversity jurisdiction under § 1332. It is clear that diversity was lacking because,
as the complaint itself recites, both Plaintiff and Defendant were citizens of New
Mexico when the suit was filed. 1 Rawle at 4–5; see Lincoln Prop. Co. v. Roche, 546
U.S. 81, 89 (2005) (reciting the “complete diversity” rule for jurisdiction under
28 U.S.C. § 1332).

                                        -2-
jurisdiction was proper pursuant to § 1331. We disagree. That statute vests

federal district courts with jurisdiction over claims “arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “[A] suit

arises under the Constitution and laws of the United States only when the

plaintiff’s statement of his own cause of action shows that it is based upon those

laws or that Constitution.” Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6

(2003) (quoting Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152

(1908)). In other words, “[t]o determine whether the claim arises under federal

law, we examine the ‘well pleaded’ allegations of the complaint and ignore

possible defenses.’” Id. Here, Plaintiff supports her jurisdictional argument by

asserting that her case implicates “funds which should be reimbursed to

Medicare.” 1 Rawle at 67. We first note that this assertion was not included in

Plaintiff’s complaint—it was made in a “Motion to Strike[,] Response in

Opposition to Defendant [sic] Motion to Dismiss.” Id. at 38–39. The complaint

itself contains no factual allegations that support her claim that her negligence

cause of action arises under federal law. To the contrary, the complaint indicates

that her sole cause of action is a garden-variety negligence claim with no nexus to

federal law. In any event, Plaintiff’s contention that her personal injury claim

implicates the reimbursement of Medicare funds is insufficient to invoke federal

question jurisdiction. Furthermore, without any basis to exercise original

jurisdiction under §§ 1331 or 1332, the district court had no authority to exercise

                                         -3-
jurisdiction over Plaintiff’s claim under § 1367. 28 U.S.C. § 1367(a).

Accordingly, we conclude that the district court’s dismissal of Plaintiff’s

complaint was proper as was its decision to deny leave to amend.

      AFFIRMED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -4-